Case 4:20-cv-04348-YGR Document 18 Filed 06/23/21 Page 1 of 4

mes United States Distict Court eee
GMM, io cthien Distt of Calon _

 

 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(er _ No. 20-CV-04348-YGR
a 7
Ce.
9 on Dad awe, Notice ot nee
prea : ve | te
1] Craig Keonis ef al., | TED
12 | Azteudants. _ JUN 2.3 202) |
2 som
‘ ew 13 | ; | . : , | blac ok,
Py) : | ‘_.
por 15 : | | | | | .
Qiwe®

17 Nobo J LS. hereby gute that onws Dovid VS: [Mavas,
18 plaiatth ; cn Be shove paused CISL, heveby ope
ot “Ae He United Steks Lourt ¢ f Appeals Le +

Natl Cir tut? frcwina tha Laal- jude pret “al

 

 

 

 

 

 

20 |
11 the court entered oN une 7, 2221 on this. achm
a

24 |.

25 , z spe cttulh Sa buritteol -

6 (Dated G/itftoz) Aouces i then

 

—naes WM {hanas |
Link tl broSR_

i
—i

 

 

iw
co
|

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 4:20-cv-04348-YGR Document 18 Filed 06/23/21 Page 2 of 4

 

 

 

PROOF OF SERVICE BY MAIL

BY PERSON IN STATE CUSTODY

(Fed. R. Civ, P. 5; +23 U.S.C. § 1746)

9 VAR $ C viol li Law S , declare:

Lam over 18 years of age and a party to this action. Iamaresidentor (C2 TF 2)
Ce reect onal Tra ‘frarnin ny fa crh ty ___ Prison,
in the county of Mente res .
State of California. My prison address is: 2 be G39 Soledagl CA 3%O

 

 

 

 

 

 

 

 

On Tua, [TZ 2OZ } |

(DATE)

I served the attached: Klotice of Aypea!

 

 

 

 

(DESCRIBE COCUMENT)

on the parties herein by placing true and correct copies thereof, enclosed in a sealed eny elope, with postage
thereon fully paid, in the United States Mail ina deposit box so provided at the above-named correctiona!

institution in which I am presently confined. The envelope was addressed as follows:

OF} a cf fe lark

AS. Di shri'ct
Nok she init Me ELornia
[3ar1 ¢ t., 1 Silat Yoos

Oakleod

| declare under penalty CAGE under the laws of the United States of America that the foregoing

.{S true and correct.
L —
Executed on huce (7 loa) hye WL

(DATE) (DECLARANT'S SIGNATURE)

 

Cis-69 (Rev 997) rODMA PCDOCS Ws ORGPERFECT 22837 |

 

 

 
 

3/21 Page 3of4
 

Case 4:20-cv-04
